NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted February 4, 2009*
                                  Decided February 4, 2009

                                            Before

                               JOHN L. COFFEY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                DANIEL A. MANION, Circuit Judge

No. 08‐3954

JAMES F. OSTERBUR,                                   Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Central District of Illinois.

       v.                                            No. 08‐CV‐2262

UNITED STATES OF AMERICA, et al.,                    Michael P. McCuskey,
     Defendants‐Appellees.                           Chief Judge.



                                          O R D E R

      James Osterbur filed a complaint in the district court naming as defendants the
United States of America, the State of Illinois, the Governor of Illinois, the President of the
United States, and the Supreme Court of the United States.  Osterbur’s 29‐page complaint is


       *
        The defendants were not served with process in district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the
appellant’s brief and the record.  See FED R. APP P. 34(a)(2).
No. 08‐3954                                                                               Page 2

completely incoherent and contains no discernable claims, though Osterbur appears to call
for a “tax revolt.”  The district court found that the case was frivolous and insubstantial and
therefore dismissed it for lack of subject matter jurisdiction.  See Gammon v. GC Servs. Ltd.
P’ship, 27 F.3d 1254, 1256 (7th Cir. 1994) (federal courts lack jurisdiction over claims that are
so insubstantial as to be devoid of merit). 
  
        Osterbur’s appellate brief is more of the same.  A litigant in this court must “supply
an argument consisting of more than a generalized assertion of error, with citations to
supporting authority.”  FED. R. APP. P. 28(a)(9)(A); see also Haxhiu v. Mukasey, 519 F.3d 685,
691 (7th Cir. 2008).  And although we construe pro se filings liberally, even litigants
proceeding without the benefit of counsel must articulate some reason for disturbing the
district court’s judgment.  See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). 
Osterbur does not challenge the district court’s reasoning. In fact, it is impossible to discern
any argument at all.

                                                                                    DISMISSED.